Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment to the claims was given in an interview with Mary Nichols on 02/26/2021.

The application has been amended as follows: 

	Cancel claim 20.
	Before the first line of the specification please insert:--This application is a national stage 371 filing of PCT/EP2017/064567, filed 14 June 2017.--.
	Please replace the Abstract as filed with that attached hereto on a single sheet.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   While the prior art teaches continuous preparation of zeolitic materials in a range of reactor types and liquid hourly space velocities, it fails to teach or suggest the combination of reactor size, LHSV and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        




















A continuous process for preparing a zeolitic material comprising (i) preparing a mixture comprising a source of YO2, optionally a source of X2O3, and a liquid solvent system; (ii) continuously feeding the mixture prepared in (i) into a continuous flow reactor at a liquid hourly space velocity in the range of from 0.3 to 20 h-1 for a duration of at least 1 h; and (iii) crystallizing the zeolitic material from the mixture in the continuous flow reactor, wherein the mixture is heated to a temperature in the range of from 100 to 300°C; wherein the volume of the continuous flow reactor is in the range of from 150 cm3 to 75 m3, as well as to zeolitic materials which may be obtained according to the inventive process and to their use.